DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Below is the Final Action on the Merit for claims 6 – 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ijima (WO 2016093314 A1) and citing U.S. equivalent (U.S. Patent Publication No. 2017/0361810 A1).
Regarding Independent Claim 6, Ijima teaches a wiper control device (wiper device, 100) comprising: a wiper motor (wiper motor 18 or 20) configured to cause a wiper blade (30 or 32) to perform a to-and-fro wiping action over a windshield (Paragraph [0028]); a rotation angle detector (turning angle sensors, 42 and 44) configured to detect a rotation angle of an output shaft (output shafts, 36 or 38) of the wiper motor (18 or 20); a current detector (voltage detecting circuit, 50) configured to detect a current in the wiper motor (18 or 20; Paragraph [0037]; and a controller (control 60 or 62) configured to: calculate, based on a signal output from the rotation angle detector (42 and 44; Paragraph [0031]), a travel distance of the wiper blade ( 30 ore 32) from a reference position at which the wiper blade starts a to-and-fro 
Regarding Claim 7, Ijima teaches the wiper control device (100) wherein -2-Application No. 16/961,501when the travel distance of the wiper blade (30/32) is greater than or equal to a distance threshold, then the travel distance is long (at 92; Fig. 3), when the travel distance of the wiper blade is less than the distance threshold, then the travel distance is short (at 90; Fig. 3), and a speed threshold used in a case in which the travel distance of the wiper blade is long is set higher than a speed threshold used in a case in which the travel distance of the wiper blade is short (Paragraph [0071] and [0073]; Fig. 3).  
Regarding Claims 8 – 9, Ijima teaches the wiper control device (100) wherein the predetermined period is defined according to the travel distance of the wiper blade (Paragraph [0071] and [0073]; Fig. 3).  
Regarding Claims 10 – 13, Ijima teaches the wiper control device (100) wherein when the travel distance of the wiper blade is greater than or equal to a distance threshold, then the travel distance is long  (Paragraph [0063] and [0068]), when the travel distance of the wiper blade is less than the distance threshold, then the travel distance is short (Paragraph [0067] and [0070]), and a predetermined period used in a case in which the travel distance of the wiper blade is long is set shorter than a predetermined period used in a case in which the travel distance of the wiper blade is short (Paragraph [0070]; Fig. 3).  
Regarding Claims 14 – 18, Ijima teaches the wiper control device (100) wherein, when the wiper blade (30/32) reaches a reversal position or a stowed position after the controller reverses the direction of the wiper blade (30/32), the controller is configured to stop controlling the rotation of the wiper motor (Paragraphs [0049] and [0050]).  
Response to Arguments
Applicant's arguments filed September 30, 2021 with respects to rejected claims 7 – 18 under 35 U.S.C. 112(b) have been fully considered and they are persuasive, therefore the rejection has been withdrawn.
Applicant's arguments filed September 30, 2021 with respects to amended claims 6 – 18 under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive, therefore the rejection has been withdrawn, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made. Ijima is relied upon to teach the structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272- 4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723